Citation Nr: 1219497	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of head injuries, claimed as secondary to a service-connected bilateral knee disability.

2.  Entitlement to service connection for facial spasm and cluster headaches, claimed as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO) which denied service connection for head injuries, facial spasms, and cluster headaches, claimed as secondary to bilateral knee tears because the evidence submitted was not new and material.    

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 videoconference hearing; the hearing transcript has been associated with the claims file.  

In October 2010, the Board reopened the Veteran's claims for service connection for residuals of head injuries secondary to a service-connected bilateral knee disability and for facial spasms and cluster headaches secondary to a service-connected bilateral knee disability and remanded the case for further development.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  The Veteran does not have diagnosed residuals of head injuries etiologically related to active service, or to a service-connected disability.

2.  The evidence is not clear and unmistakable that cluster headaches preexisted service; the Veteran is presumed to have entered service in sound condition. 

3.  Hemifacial spasm, status post microvascular decompression of the 7th nerve, and cluster headaches are not etiologically related to active service, or to a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of head injuries were not incurred in or aggravated by active service and are not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Hemifacial spasm, status post microvascular decompression of the 7th nerve, and cluster headaches were not incurred in or aggravated by active service; and are not proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  While an April 2004 notice letter addressed the Veteran's initial claim to reopen his previously denied claim of service connection; the April 2004 letter and a September 2005 letter also informed the Veteran of the evidence necessary to substantiate his claims for service connection.  The Veteran was informed of the evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  A June 2010 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The June 2010 notice letter was not sent prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing corrective notice in June 2010.  The RO readjudicated the case in a June 2011 supplemental statement of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

During the July 2010 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help direct the Veteran's testimony in regard to his claimed fall and subsequent symptomatology.  The Veteran was asked about receiving treatment at the time of his fall and in regard to the onset of his claimed disabilities.   The Veteran indicated that all his treatment has been at VA medical centers.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's service treatment records, VA treatment records, VA examinations, lay statements, and a Board hearing transcript have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in January 2011.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; contains a comprehensive neurological examination, and contains a clear medical opinion along with reasons and bases for the opinion rendered.  

Although the January 2011 VA medical opinion only addressed the Veteran's claim for secondary service connection; the Board finds that a VA medical opinion on the issue of direct service connection is not necessary.   In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Board will discuss below, service treatment records do not reflect a head injury, facial spasms, or cluster headaches in service and there is no credible lay evidence or medical evidence which relates the Veteran's currently claimed disabilities to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

Decision  

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).  

Establishing service connection generally requires medical or, in certain circumstances lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that a injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2011).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003). 

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the pre-existing disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  The Board notes that VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective on October 10, 2006.  The intent was to conform the regulation to Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims (CAVC) decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  The new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  See 38 C.F.R. § 3.310 (2011).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

A December 1976 enlistment examination noted that the Veteran had a history of mild headaches.  Service treatment records do not otherwise reflect any complaints, treatment, or diagnoses related to the claimed head injuries, facial spasm, or cluster headaches while the Veteran was in service and the Veteran had not claimed that these disabilities are due to service.  Instead, he claims that claimed head injuries, facial spasm, or cluster headaches are secondary to a post-service fall or falls due to his service-connected right knee disability.

In a July 2001 statement, the Veteran reported that he was treated for a head injury and for his left knee subsequent to a fall due to right knee instability.  In an April 2003 statement, the Veteran stated that this fall occurred in 1997 and indicated that he now had facial spasm and cluster headaches.  In his August 2004 claim, the Veteran contends that he had head trauma and facial spasms as a result of a traumatic fall which occurred during recovery from knee surgery in 1996.  

The Veteran testified in July 2010 that he had had several falls between 1994 and 1996 due to weakness or instability in the knees after having arthroscopic surgery.  He reported that in 1996, he fell while he was in the tub, hitting the left side of his face.  He indicated that he was treated at VA at this time, but that it was mostly for his knee.  He reported that he had other falls, resulting in head trauma and loss of teeth.  He reported that these falls occurred because his leg collapsed.  He reported that twitching in the face started in 1997 and indicated that his first cycle of cluster headaches lasting for an extended period also started at that time.  The Veteran stated that one of his doctors told him that his facial spasm could have been caused by trauma where he hit his face.  The Veteran reported that he was diagnosed with cluster headaches in 1998 or 1999 and the doctor that he was seeing stated that that it could have been from his fall.  He reported that he received all of his treatment at VA.  

VA treatment records show that the Veteran had a right knee arthroscopy in 1996.  

VA treatment records, to include a neurology consult, show that the Veteran was seen for cluster headaches in January 1997.  An April 1997 treatment note shows that the Veteran had a history of right-sided cluster headaches for a duration of 10 years.  Another treatment note dated that same day reflects a history of cluster headaches with episodes occurring every two to three years.  A June 1997 treatment note reflects a continuing diagnosis of cluster headaches.  

A January 1999 VA treatment note shows that the Veteran was seen for left facial spasm which had been present for one year.  He was diagnosed with left hemifacial spasm.  

The Veteran was seen at VA for extraction of teeth in April 1999.  

The Veteran was seen in urgent care on July 21, 1999 for left knee pain.  The Veteran reported that he was in bed the previous night, twisted the knee, and heard it pop.  The Veteran was seen for walk-in emergency trauma to the teeth on July 22, 1999.  The Veteran opted for treatment with antibiotics at that time, rather than opening the teeth and removing the nerve, or extraction.  It was recommended that he seek treatment at a private clinic for his teeth.  

VA treatment reports dated in August 1999, September 1999, and February 2001 show that the Veteran reported falling in the bathtub and twisting his left knee in July 1999; there was no mention of a head injury in those treatment reports.    

An April 2000 neurology note shows that the Veteran had left hemifacial spasms starting approximately one-and-a-half years prior following a tooth extraction.

VA treatment records dated in 2006 show that the Veteran had cluster headaches for the past 20 years.  He had a history of left hemifacial spasm since 1997, treated with a microvascular decompression of the trigeminal nerve in April 2005 with no further hemifacial spasm.  
The Board notes that additional findings from the Veteran's VA treatment records are also noted below, in conjunction with a January 2011 VA examiner's review of the medical record.  

A January 2011 VA examination for neurological disorders included a review of the claims file.  The Veteran's medial history was discussed in detail.  The Veteran reported having arthroscopic surgery in the right knee in the early 1990s.  The Veteran reported that after this, he had several falls, including one on the stairs and one in the bathtub in 1996.  The Veteran reported that he did not lose consciousness, but had a bump on the head.  He went to the hospital the day after the fall due to pain.  He reported that they examined him and could not find anything wrong.  He reported that a month later, he started having twitching around the left eye, which increased in severity over the next seven years.  The Veteran reported that he began to have cluster headaches after the 1996 fall in the bathtub.  He reported that he had the first episode of cluster headaches in early 1997, approximately six months after his fall.  The Veteran reported that he never had headaches like this before, with associated convulsions of vomiting and nausea.  Headaches would occur daily, and lasted 30 minutes to two hours.   Headaches occurred on the right side of the head.  The Veteran was admitted to a clinical study of Imitrex at VA for the treatment of his headaches.  He had a recurrence of headaches about once every 18 months with the last round of headaches occurring in August 2010.  The Veteran had an operation for facial nerve decompression for hemifacial spasms in 2005 and reported that he had not had any hemifacial spasm since his surgery.  A complete neurological examination was completed.  This included a mental status examination, cranial nerve examination, motor examination, plantar stimulation, cerebellar testing, and sensory testing.  

Pertinent findings from the Veteran's medical record were cited by the VA examiner.  A May 2004 neurology fellow note shows that the Veteran had spasms on the left side of his face for the past five years.  At that time, the Veteran reported that in 1998, he had a fall in the bathtub and his girlfriend found him unconscious.  He was not able to elaborate on why he had fallen down.  He was awakened by his girlfriend and was taken to the VA emergency room and was discharged the same day.  A few months later, the Veteran noticed mild twitching of his left eyelid, which gradually progressed to twitching of the left face in about two years.  

Findings from VA neurology notes and neurosurgery notes dated from 2004 and 2005 were also noted.  The Veteran was scheduled for 7th microvascular decompression in August 2004.  Neurosurgery notes show that November 2000 MRA results showed that the close proximity of the left ICA in the region of the 7th nerve likely explained the Veteran's left hemifacial spasm.  

A May 2006 neurology clinical noted shows that the Veteran had a history of cluster headaches for 20 years.  The last cluster period prior to the current one was in 2002.  He had microvascular decompression of the trigeminal nerve in April 2005 with no further hemifacial spasm.  

A September 1999 orthopedic consult shows that the Veteran fell in the bathtub in July 1999 and twisted his left knee.  He developed swelling.  X-ray of the knee was negative.  An MRI of the knee was done on September 1999.  

An April 2000 neurology outpatient note shows that the Veteran had left hemifacial spasms starting about one-and-a-half years prior, following tooth extraction.  Examination was normal except for conductive deafness in the left ear and left hemifacial spasm.  The Veteran was to be treated with 10 units of Botox in the left platysma and was to be started on Klonopin.   

There was a medical certificate dated in April 1997, stating that this was a patient with cluster headaches for the past 10 years with one to two episodes per year.  He had the diagnosis of cluster headaches by a neurologist.  He was diagnosed with cluster headache by history. 

The VA examiner diagnosed the Veteran with a history of minor head trauma in 1996 without significant residual; hemifacial spasm in remission, status post microvascular decompression; and cluster headaches, most likely present for more than 20 years.  The VA examiner opined that it was more likely than not that left hemifacial spasm was not caused by or aggravated by the history of head trauma in 1996 with a slip and fall in the tub.  He reasoned that by the Veteran's own admission, the first episode of facial twitching occurred about one month after the slip and fall.  He stated the most likely cause of this hemifacial spasm was a large left anterior-inferior cerebellar artery traversing close by the course of the left 7th nerve because subsequent surgery with microvascular decompression of the 7th nerve completely cured the left hemifacial spasm.  The VA examiner opined that it was more likely than not that cluster headaches were not related to or aggravated by head trauma suffered in a slip and fall incident.  The Veteran's medical records show that the Veteran had a history of cluster headaches for 10 years in 1997, and the frequency duration of the headaches was very similar to what the Veteran was experiencing presently.  Also, by the Veteran's own admission, a bout of cluster headaches did not begin until almost six months after the episode of head trauma in the slip and fall accident in 1996.  

The Veteran contends, in this case, that he has current residuals of a head injury, to include cluster headaches and facial spasm due to a 1996 or 1997 fall in a bathtub.  He contends that this fall was due to instability in his service-connected right knee.  He reported additional falls between 1994 to 1996 which resulted in head trauma.  The Veteran reported that he had the initial onset of cluster headaches approximately six months after his fall in the bathtub and reported the onset of facial spasm approximately one month after this fall.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that lay evidence is one type of evidence that must be considered.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

The Veteran is competent to report the occurrence of a 1996 or 1997 fall due to instability in the right knee, and he is competent to report the onset of facial spasms one month after this fall, and the onset of cluster headaches six months after this fall.  The Board finds, however, due to inconsistencies in the Veteran's reports and due to discrepancies in the Veteran's reports as compared with objective findings shown by VA treatment records, that the Veteran's lay statements are not credible.  In that regard, in the Veteran's initial claim, he reported that he fell in 1997 and now had facial spasm and cluster headaches.  In later statements, he reported that he fell in the bathtub 1996 injuring the left side of his face and left knee, during recovery from knee surgery in 1996.  The Veteran indicated that he was seen at VA for the 1996 fall.  VA treatment records, however, show that the Veteran was seen in urgent care for his left knee popping while he was in bed in July 1999.  The Veteran was also seen for trauma to the teeth in July 1999; though a specific fall was not noted at that time.  The Veteran did not have any teeth removed in 1999.  Subsequent treatment reports dated in August 1999 and September 1999 show that the Veteran reported falling in the bathtub in July 1999.  The Veteran was seen for the left knee at that time, but no head trauma was noted.  

While the Veteran may have sustained a fall in the bathtub in July 1999 (as opposed to 1996 or 1997), possibly resulting in trauma to the teeth; the Board finds it significant that VA treatment records document treatment for cluster headaches in January 1997, noted to be present for a duration of 10 years; and document treatment for left facial spasm in January 1999, which had been present for one year.  The Board finds that, in the context of reported inconsistencies, and discrepancies between the Veteran's reports and objective findings from the medical record, that the Veteran's statements and testimony are not credible.  For these reasons, the Board finds that the Veteran may not establish the occurrence of head trauma due to his claimed fall.  Further, there is no actual evidence of record which corroborates the Veteran's report of sustaining a fall due to his service-connected right knee.  Because the Veteran is not credible in this case; he cannot establish the occurrence of a fall due to a service-connected disability by lay evidence alone.  

The Board notes, insomuch as the Veteran may have sustained a fall resulting in trauma to the head at some point in time, that a January 2011 VA examiner opined that the Veteran did not have significant residual of minor head trauma.  The VA examiner opined that left hemifacial spasm was not caused by or aggravated by a history of head trauma, finding instead that the most likely cause of this hemifacial spasm was a large left anterior-inferior cerebellar artery transversing close by the course of the left 7th nerve.  Additionally, the VA examiner opined that it was more likely than not that cluster headaches were not related to or aggravated by the Veteran's head trauma suffered in a slip and fall incident, reasoning that cluster headaches, very similar to what the Veteran was experiencing, had been present for many years prior to his reported fall.  According to CAVC, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  The Board finds that the VA's examiner's January 2011 opinion is probative as the reasons and bases for the opinions rendered are based on objective findings from the Veteran's medical records.  

The Board finds that the Veteran has not provided credible lay evidence establishing the presence of head trauma due to a 1996 or 1997 fall, nor has he provided credible evidence showing that a claimed fall was due to a service-connected knee disability.   The preponderance of the evidence shows that the Veteran does not have any current residuals related to his reported head trauma; and the preponderance of the evidence shows that hemifacial spasm and cluster headaches are not related to or aggravated by the Veteran's claimed fall.  In light of the foregoing, the Board finds that service connection is not warranted on a secondary basis.  

The Board has also considered whether the Veteran is entitled to service connection on a direct basis.  Service treatment records do not reflect any head injuries in service and the Veteran did not have any symptomatology related to facial spasms in service.  There is no chronicity of symptoms shown subsequent to service, and there is no actual evidence of record which indicates that claimed residuals of head injuries or facial spasms were incurred in service.  

Although the Veteran was noted to have headaches at the time of his induction; the Veteran did not have a diagnosed disability related to such shown on his enlistment examination.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).  The Board finds that the history of mild headaches noted at entrance does not provide clear and unmistakable evidence showing that headaches preexisted service.  The Board finds, therefore, that the presumption of soundness is applicable to this case.  Service treatment records do not reflect chronic headaches or cluster headaches in service.  The Veteran was seen in December 1977 for a sore throat, headache, and congestion diagnosed as an upper respiratory infection.   No other headaches were indicated in service, and headaches were not indicated at the time of the Veteran's July 1980 separation examination.  The earliest post-service diagnosis of cluster headaches was in 1997, with a noted 10 year history of cluster headaches.  The Veteran's cluster headaches are not shown to have had their onset in service or for many years after service, and there is no actual evidence of record which indicates that claimed cluster headaches were incurred in service.  

In light of the foregoing, the Board finds that service connection for residuals of head injuries, facial spasms, and cluster headaches is not warranted on a direct basis. 

Therefore, residuals of head injuries, facial spasms, and cluster headaches were not incurred or aggravated in service, nor are they proximately due to, the result of, or aggravated by a service-connected disease or injury.  The preponderance of the evidence is against finding that the Veteran sustained head trauma due to a service-connected knee disability.  The Veteran does not have currently diagnosed residuals of head injuries.  Diagnosed hemifacial spasms and cluster headaches are not shown to be related to a reported fall.  For these reasons, the Board finds that the preponderance of the evidence the Veteran's claims for service connection for residuals of head injuries, facial spasms and cluster headaches, to include as due to a service-connected bilateral knee disability.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for residuals of head injuries, to include as due to a service-connected bilateral knee disability, is denied.

Service connection for facial spasms and cluster headaches, to include as due to a service-connected bilateral knee disability, is denied.



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


